UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) Safe Bulkers, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) CUSIP No. Y7388L103 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: G Rule 13d-1(b) G Rule 13d-1(c) R Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. Y7388L103 1 NAMES OF REPORTING PERSONS Vorini Holdings Inc. IRS Identification Nos. of Above Persons (entities only). Not applicable. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)R (b)G 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Marshall Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0** 6 SHARED VOTING POWER 45,814,815** 7 SOLE DISPOSITIVE POWER 0** 8 SHARED DISPOSITIVE POWER 45,814,815** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 45,814,815** 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 69.54% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO **For additional information, see Schedule A CUSIP No. Y7388L103 1 NAMES OF REPORTING PERSONS Polys Hajioannou IRS Identification Nos. of Above Persons (entities only). Not applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)R (b)G 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Monaco NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0** 6 SHARED VOTING POWER 45,814,815** 7 SOLE DISPOSITIVE POWER 0** 8 SHARED DISPOSITIVE POWER 45,814,815** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 45,814,815** 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 69.54% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN **For additional information, see Schedule A CUSIP No. Y7388L103 1 NAMES OF REPORTING PERSONS Nicolaos Hadjioannou IRS Identification Nos. of Above Persons (entities only). Not applicable. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)R (b)G 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Monaco NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0** 6 SHARED VOTING POWER 45,814,815** 7 SOLE DISPOSITIVE POWER 0** 8 SHARED DISPOSITIVE POWER 45,814,815** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 45,814,815** 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 69.54% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN **For additional information, see Schedule A CUSIP No. Y7388L103 Item 1. (a) Name of Issuer Safe Bulkers, Inc. (b) Address of Issuer’s Principal Executive Offices 30-32 Avenue Karamanli, 16605 Voula, Athens, Greece Item 2. (a) Name of Person Filing Vorini Holdings Inc. Polys Hajioannou Nicolaos Hadjioannou (b) Address of Principal Business Office or, if none, Residence The principal business office of each person named in Item 2(a) above is 30-32 Avenue Karamanli, 16605 Voula, Athens, Greece (c) Citizenship Vorini Holdings Inc. is a Marshall Islands corporation. Polys Hajioannou and Nicolaos Hadjioannou are citizens of Monaco. (d) Title of Class of Securities Class A Common Stock (e) CUSIP Number Y7388L103 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) q Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) q Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) q Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) q Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) q An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) q An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) q A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) q A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) q A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) q Group, in accordance with §240.13d-1(b)(1)(ii)(J). Not applicable. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: . See Schedule A hereto. (b)Percent of class: . See Schedule A hereto. (c) Number of shares as to which the person has: (i)Sole power to vote or to direct the vote . See ScheduleA hereto. (ii)Shared power to vote or to direct the vote . See ScheduleA hereto. (iii)Sole power to dispose or to direct the disposition of . See ScheduleA hereto. (iv)Shared power to dispose or to direct the disposition of . See ScheduleA hereto. Instruction. For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following □. Instruction: Dissolution of a group requires a response to this item. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates to more than five percent of the class, such person should be identified. A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fund is not required. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company If a parent holding company has filed this schedule, pursuant to Rule 13d-1(b)(ii)(G), so indicate under Item 3(g) and attach an exhibit stating the identity and the Item 3 classification of the relevant subsidiary. If a parent holding company has filed this schedule pursuant to Rule 13d-1(c) or Rule 13d-1(d), attach an exhibit stating the identification of the relevant subsidiary. Not applicable. Item 8.Identification and Classification of Members of the Group If a group has filed this schedule pursuant to §240.13d-1(b)(1)(ii)(J), so indicate under Item 3(j) and attach an exhibit stating the identity and Item 3 classification of each member of the group. If a group has filed this schedule pursuant to §240.13d-1(c) or §240.13d-1(d), attach an exhibit stating the identity of each member of the group. The identity of each member of the group is disclosed on the cover pages attached hereto. Item 9.Notice of Dissolution of Group Notice of dissolution of a group may be furnished as an exhibit stating the date of the dissolution and that all further filings with respect to transactions in the security reported on will be filed, if required, by members of the group, in their individual capacity. See Item 5. Not applicable. Item 10. Certification (a)The following certification shall be included if the statement is filed pursuant to §240.13d-1(b): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Not applicable. (b)The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 14, 2011 VORINI HOLDINGS INC. by /s/ George Papadopoulos Name: George Papadopoulos Title: President and Director /s/ Polys Hajioannou Polys Hajioannou /s/ Nicolaos Hadjioannou Nicolaos Hadjioannou Schedule A Aggregate Number of Shares of Common Stock Beneficially Owned Percentage Outstanding Common Stock Number of Shares of Common Stock as to Which Reporting Person has Reporting Person Sole Power to Dispose Sole Power to Vote Shared Power to Dispose Shared Power to Vote Vorini Holdings Inc. (1) 69.54% 0 0 Polys Hajioannou (2) 69.54% 0 0 Nicolaos Hadjioannou (2) 69.54% 0 0 Vorini Holdings Inc., a Marshall Islands corporation controlled by Polys Hajioannou and Nicolaos Hadjioannou, owns 45,814,815 shares of Class A Common Stock of Safe Bulkers, Inc. By virtue of shares owned indirectly through Vorini Holdings Inc.
